 

 

Case 7:20-cv-00352-GEC-PMS Document 16 Filed 12/01/20 Page 1of3 Pageid#: 48 oo
CLERK'S OFFICE U.S. DIST. COURT
AT ROANOKE, VA

IN THE UNITED STATES DISTRICT COURT JUL
FOR THE WESTERN DISTRICT OF VIRGINIA BY:
ROANOKE DIVISION

 

JOWELL TRAVIS LEGENDRE, CASE NO. 7:20CV00352

Plaintiff,
v. MEMORANDUM OPINION
LIEUTENANT WOODSON, ET AL., By: Glen E. Conrad

Senior United States District Judge

Defendants.

Plaintiff Jowell Travis LeGendre, a Virginia inmate proceeding pro se, filed this civil rights
action pursuant to 42 U.S.C. § 1983, alleging that the defendant jail officials violated his
constitutional rights to bodily privacy and to be protected against hazardous living conditions.
Upon review of the record, the court concludes that the action must be summarily dismissed unless
LeGendre prepays the $400 filing costs.!

At the time LeGendre filed this action in June 2020, he was confined at the Albemarle-
Charlottesville Regional Jail (*“ACRJ”), although he has since been transferred. LeGendre alleges
that on the evening of June 9, 2020, he “was stripped and cut out of his clothes outside of the cell
in the R&D center of jail, in full view of male and female inmates and officers.” Compl. 2, ECF
No. 1. That same evening, LeGendre “informed defendant Woodson that the cell he was being
forced into smell[ed] of urine,” and Woodson entered the cell and “put his boot in a ‘splash o[f]
urine.”” Id. LeGendre contends that Woodson completely ignored the jail’s normal practice of
thoroughly cleaning cells to prevent the spread of the COVID-19 virus from one inmate to another,
As a result of Woodson’s apathy toward cleanliness, LeGendre’s worries about catching the virus

“kept him awake through several long nights.” Id. As relief in this action, LeGendre seeks

 

' LeGendre also admits on the face of his complaint that he has not filed any grievances about the allegations
set forth in this complaint, as required before bringing a court action under 42 U.S.C. § 1997e(a), thus providing
alternative grounds for potential dismissal of this action.
 

Case 7:20-cv-00352-GEC-PMS Document 16 Filed 12/01/20 Page 2 o0f3 Pageid#: 49

monetary damages. He also seeks to proceed without prepayment of the filing costs, pursuant to
28 U.S.C. § 1915.

Under federal law, however, all prisoner litigants must pay civil action filing fees in full,
either through prepayment or through installments withheld from the litigant’s inmate trust
account. 28 U.S.C. § 1915(b). Section 1915(g) denies the installment payment method to
prisoners who have “three strikes” — those prisoners who have had three previous cases or appeals
dismissed as frivolous, malicious, or for failure to state a claim — unless the three-striker inmate
shows “imminent danger of serious physical injury.” Id. § 1915(g). “A dismissal of a suit for
failure to state a claim counts as a strike [under § 1915(g)], whether or not with prejudice.” Lomax
v. Ortiz-Marquez, 140 8. Ct. 1721, 1727 (2020).

A review of court records indicates that before filing this lawsuit, LeGendre brought such
actions or appeals on three or more prior occasions, including LeGendre v. City of Charlottesville,
7:20CV00182 (W.D. Va. April 23, 2020) (dismissed without prejudice for failure to state a claim);
LeGendre v. Maney, No. 7:19CV00814 (W.D. Va. Jan. 30, 2020) (dismissed without prejudice for
failure to state a claim); and LeGendre v. Maney, No. 7:19CV00686 (W.D. Va. Oct. 30, 2019)
(dismissed without prejudice for failure to state a claim). Accordingly, under § 1915(g), LeGendre
may proceed with the present case without prepayment of the filing costs only ifhe has stated facts
showing that he was in imminent danger of serious physical injury at the time he filed this civil
action.

Under this exception to § 1915(g), the district court must determine whether the plaintiff's
facts show that he was in imminent danger of serious physical harm either when he filed his
complaint or at some time thereafter, related to the claims in the case. Johnson v. Warner, 200 F.

App’x 270, 272 (4th Cir. 2006) (citing Abdul-Akbar v. McKelvie, 239 F.3d 307, 314 (3rd Cir,
 

 

 

Case 7:20-cv-00352-GEC-PMS Document 16 Filed 12/01/20 Page 30f 3 Pageid#: 50

2001)). Thus, the “exception focuses on the risk that the conduct complained of threatens
continuing or future injury, not whether the inmate deserves a remedy for past misconduct.”
Newkirk v. Kiser, 812 F, App’x 159, 159 (4th Cir. 2020) (quoting Martin v. Shelton, 319 F.3d
1048, 1050 (8th Cir. 2003)). Courts have also held that the “imminent danger” exception to §
1915(g)’s “three strikes” rule must be construed narrowly and applied only “for genuine
emergencies,” where “time is pressing” and “a threat . . . is real and proximate” and related to the

alleged official misconduct. See, e.g., Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002). The

 

inmate must make “specific fact allegations of ongoing serious physical injury, or of a pattern of

misconduct evidencing the likelihood of imminent serious physical injury.” Johnson, 200 F.

 

App’x at 272 (quoting Martin, 319 F.3d at 1050).

Upon review of the record, the court concludes that LeGendre has not alleged facts
sufficient to invoke the imminent danger exception. LeGendre’s allegations do not suggest any
respect in which he was in imminent danger of serious physical injury at the time he filed this civil
rights action, related to the defendants’ actions alleged in the complaint. Additionally, unlike the
plaintiffs in Johnson and Newkirk, LeGendre is unable to establish that he is currently in imminent
danger of being physically harmed by the defendants, since he is no longer incarcerated at the
ACRJ.

For these reasons, the court concludes that LeGendre may not proceed with this civil rights
action without prompt prepayment of the $400 filing costs. Failure to prepay these costs within
the allotted time will result in dismissal of this action without prejudice. An appropriate order will

issue herewith.

ENTER: This /A* day of December, 2020.

Zh, Conroe

Senior United States District Judge

 
